 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY D. WILKINS,                                 No. 2:18-cv-3163 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    SCOTT KERNAN, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 22, 2019, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           To the extent that plaintiff objects to the dismissal of defendant Scott Kernan and the civil

25   conspiracy claim against defendants Nelson, Winsauer, Martin, and Bayonetta, the magistrate

26   judge granted plaintiff leave to amend these claims.

27   /////

28   /////
                                                          1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 3   findings and recommendations to be supported by the record and by proper analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed May 22, 2019, are adopted in full;
 6          2. All claims against the CDCR and the State of California are dismissed without leave to
 7   amend; and
 8          3. This case is referred back to the assigned magistrate judge for all further pretrial
 9   proceedings.
10   DATED: August 19, 2019.
11

12                                                  UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
